DETAILED ACTION
	This office action is in response to the amendment filed on October 22, 2021.  In accordance with this amendment, claims 1, 5, and 9 have been amended, while new claims 13-15 have been added.
	Claims 1-15 are pending, with claims 1, 5, and 9 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on July 30, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Specification
The disclosure is objected to because of the following informalities: the Title of the application is too long.  A shortened title, preferable 5-7 words, is requested.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers et al. U.S.P. No. 8,032,003 B2.
Childers et al. U.S.P. No. 8,032,003 B2 teaches (ABS; Figures 1-3; column 3, line 40 through column 5, line 16; Claims) an optical connector member comprising a single housing (housing 14 shown in Fig. 2) which comprises: an optical waveguide retaining portion (at 48, Fig. 2) for retaining an optical waveguide 28/26 having a first end portion (at 24) and a second end portion (at 22) longitudinally opposite to the first end portion; an optical fiber retaining portion (area from 44 to 42, Fig. 2) for retaining an end portion of an optical fiber 16; and an optical coupling portion provided between the optical waveguide retaining portion and the optical fiber retaining portion for optically coupling a distal end face of the first end portion of the optical waveguide (28) with a distal end face of the end portion of the optical fiber 16 (at 46, see column 4, lines 7-14, where index matching gel can be inserted in between the two coupled optical elements); wherein the optical waveguide retaining portion has an optical waveguide retaining cavity (negative space above 48 in Fig. 2) formed as a hole or recess which extends left near 38 in Fig. 2) to the optical coupling portion / area, wherein the optical fiber retaining portion has an optical fiber retaining through-hole which extends from a second surface of the housing (at right near 42 in Fig. 2) to a rear surface of the optical waveguide retaining cavity and which is configured to completely surround the end portion of the optical fiber, wherein a bottom surface of the optical waveguide retaining cavity (at 48) is defined as a reference surface, and a center axis of the optical fiber retaining through-hole extends horizontally at a predetermined height with respect to the first reference surface (see Fig. 3, fiber holes are above and horizontal to the floor), wherein the first end portion of the optical waveguide and the end portion of the optical fiber are respectively retained in the cavity of the optical waveguide retaining portion and in the through-hole of the optical fiber retaining portion, and are positioned in opposed relation to each other in the optical coupling portion (column 4, lines 7-14) with an optical axis of the optical waveguide in alignment with an optical axis of the optical fiber, wherein an entirety of the first end portion (at 24, see Fig. 2 and Fig. 1 in place) of the optical waveguide is retained in the cavity of the optical waveguide retaining portion, and wherein the second end portion (at 22) of the optical waveguide extends outside of the cavity of the optical waveguide retaining portion (see Fig. 1, the end at 22 extends outside of the cavity), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1. 
	Regarding dependent claim 2, the negative space in Fig. 2 can be structurally considered as a “hole”, which meets all structure of claim 2.
structural “distance” to be spaced.  Further, these elements are not directly abutted to each other. 
	Regarding claim 13, the retaining cavity is “shaped to complement” the first end portion of the optical waveguide (by features at 56/58 with 54/52).
	Regarding independent claim 5, the overall design of Childers 10 can be considered as a structural “kit” with an optical connector member 14 to be integrated with all other optical components.  All structure is met for the same reasons as claim 1, as fully described above in Childers.
Regarding dependent claim 6, the negative space in Fig. 2 can be structurally considered as a “hole”, which meets all structure of claim 2.
	Regarding claim 7, because an index matching gel can be placed between the optical waveguides/fibers (column 4, lines 7-14), there is a structural “distance” to be spaced.  Further, these elements are not directly abutted to each other. 
	Regarding claim 14, the retaining cavity is “shaped to complement” the first end portion of the optical waveguide (by features at 56/58 with 54/52).
	Regarding independent claim 9, the overall design of Childers 10 can be considered as a structural “optical interconnection” with an optical connector member 14 to be integrated with all other optical components.  All structure is met for the same reasons as claim 1, as fully described above in Childers.
Regarding dependent claim 10, the negative space in Fig. 2 can be structurally considered as a “hole”, which meets all structure of claim 2.
structural “distance” to be spaced.  Further, these elements are not directly abutted to each other. 
	Regarding claim 15, the retaining cavity is “shaped to complement” the first end portion of the optical waveguide (by features at 56/58 with 54/52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. U.S.P. No. 8,032,003 B2 as applied to claims 1, 5, and 9 above, and further in view of Nagasaka U.S.P. No. 7,108,432.
Regarding base independent claims 1, 5, and 9, Childers ‘003 fully anticipates all claimed structure found therein.  See section (6) above for 35 U.S.C. 102 rejections.
Regarding further dependent claims 4, 8, and 12, there is no express and exact teaching in Childers ‘003 that the distance between distal ends of the waveguides/fibers is 5 to 50 micron.  
However, one having ordinary skill in fiber optics and waveguides at the time of the effective filing date of the application would have recognized that it is common to have a small space between coupled fibers and waveguides, for example using a lens, small gap, or index matching features therebetween.  Direct abutting fibers/waveguides exact distance of “5 micron” to “50 micron” is not disclosed, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrive at this claimed distance , since it has been held that where the general conditions are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  Arriving at a distance of 5 to 50 micron separating features of Childers would have been recognized by Childers itself, and further in view of teachings of Nagasaka.  In re Aller, 105 USPQ 233.  
Since Childers ‘003 and Nagasaka ‘432 are both from the same field of endeavor, the purpose disclosed by Nagasaka ‘432 would have been recognized in the pertinent art of Childers ‘003.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Nagasaka, to use a gap between optical components to prevent unwanted optical errors due to butt-coupling, in the device of Childers, to improve optical coupling efficiency and recognize that Childers index matching gel can fill a small (micron sized) gap.
For these reasons, dependent claims 4, 8, and 12 are found obvious over Childers and further in view of Nagasaka, taking into consideration the normal level of KSR v. Teleflex, 127 S.Ct. 1727 (2007).  There would require no undue experimentation to arrive at the claimed “distance” of the gap of 5 to 50 microns.  KSR.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 9 (see amendment dated October 22, 2021 on pages 7-11) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This action is made FINAL, because Applicant’s amendments to claims 1, 5, and 9 have necessitated any further search and consideration of these claims, as a whole.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C-E:

-Reference C to Cheng ‘791 is pertinent to a multi-fiber ferrule with segmented parts, such as at the waveguide end (left side at 10)
-Reference D to Howard ‘973 is pertinent to an optical connection member with single housing 12 that couples opposing fibers / waveguide (Figs. 2, 3, and 5B).
-Reference E to Knight ‘003 is pertinent to a multi-fiber connector having coupled floating ferrules that optically interconnect with each other inside a housing.

Applicant's amendment dated October 22, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 15, 2021